DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is non-final due to a new ground of rejection in response to Applicant’s arguments filed on 1/4/2022.

Response to Amendment
The Amendment filed on 1/4/2022 has been entered. Claims 1-18 remain pending in the application.
 
Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1-18 have been considered but are moot upon a further consideration and a new ground of rejection made under under 35 U.S.C. 102(a)(2) as being anticipated by Jones (US Patent 10,205,663).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones (US Patent 10,205,663).

Regarding claims 1 and 13, Jones teaches a method (Jones, see abstract, disclosing about a method and system of managing host computing devices) comprising:
relaying media content to a target media destination through a first server (Jones, see figure 1 and column 3 lines 61-63, FIG. 1 is a block diagram illustrating an embodiment of interconnected network components 100, including multiple points-of-presence (“POPs”) 102);
receiving a first response to the media content from the target media destination through a second server (Jones, see column 3 lines 30-32, 40-47, With continued reference to the example, assume at some point, that one or more POPs become unavailable or unable to process additional packets. The router selects one path and forwards the packet along the path toward an available point-of-presence. On receiving the packet, the available point of presence selected will recognize that the packet was part of a communications session with a virtual IP address that was hosted in an unavailable point-of-presence. The available point-of-presence begins a new communications session using the same virtual IP address), wherein the first server is an intended receiver of the first response and the first server and the second server are associated with a same IP address (Jones, see column 3 lines 35-42 and 45-47, on receiving a subsequent incoming packet addressed to a virtual IP address that was hosted in a now unavailable point-of-presence on the network, a router checking its routing table still sees one or more entries for the corresponding network address for the virtual IP address. The available point-of-presence begins a new communications session using the same virtual IP address);
the second server generating a triggering event in response to receiving the first response (Jones, see column 3 lines 42-50, On receiving the packet, the available point of presence selected will recognize that the packet was part of a communications session with a virtual IP address that was hosted in an unavailable point-of-presence. The available point-of-presence begins a new communications session using the same virtual IP address. The new communications session can terminate when the unavailable point-of-presence becomes available again and the original communications session resumes);
the second server generating a request to a network routing control to respond to the triggering event (Jones, see column 7 lines 5-8, On receiving an advertisement from a router 104, the edge routing layer 106 can update its routing table 116 to reflect the announcements in the advertisement regarding the network addresses reachable through the router 104); and
the network routing control configuring the second server as a relay for the media content (Jones, see column 7 lines 9-12, In the illustrated embodiment, the edge routing layer receives advertisements from POPs A, B, and C 102 and, in turn, updates its routing table 116 to reflect the announcements in those advertisements).

Regarding claims 2 and 14, Jones teaches wherein the network routing control comprises network mapping functionality (Jones, see column 2 lines 45-48, These advertisements are received by other routers on a network, which, in turn, use those advertisements to update their routing tables which can then influence network traffic).

Regarding claims 3 and 15, Jones teaches wherein the first response is a SYN-ACK (Jones, see column 3 lines 42-50, On receiving the packet, the available point of presence selected will recognize that the packet was part of a communications session with a virtual IP address that was hosted in an unavailable point-of-presence. The available point-of-presence begins a new communications session using the same virtual IP address. The new communications session can terminate when the unavailable point-of-presence becomes available again and the original communications session resumes).

Regarding claims 4 and 16, Jones teaches wherein the media content is routed through an application to the target media destination, and a response to the triggering event is at least one of: changing an internal mapping of a networking layer between a location of the first server and the second server; changing the application that is routing the media content; and instructing the application to relay the media content through a different server (Jones, see column 3 lines 42-50, On receiving the packet, the available point of presence selected will recognize that the packet was part of a communications session with a virtual IP address that was hosted in an unavailable point-of-presence. The available point-of-presence begins a new communications session using the same virtual IP address. The new communications session can terminate when the unavailable point-of-presence becomes available again and the original communications session resumes).

Regarding claims 5 and 17, Jones teaches wherein the first server and the second server are disposed in an IP Anycast network and the network routing control is disposed in an IP Unicast network (Jones, see column 2 lines 42-48, In accordance with this example, routers associated with the POP send or “advertise” information about the network addresses that are reachable through those routers. These advertisements are received by other routers on a network, which, in turn, use those advertisements to update their routing tables which can then influence network traffic.).

Regarding claims 6 and 18, Jones teaches wherein the target media destination interfaces to the IP Anycast network via the IP Unicast network (Jones, see column 2 lines 42-48, In accordance with this example, routers associated with the POP send or “advertise” information about the network addresses that are reachable through those routers. These advertisements are received by other routers on a network, which, in turn, use those advertisements to update their routing tables which can then influence network traffic.).

Regarding claim 7, Jones teaches a network system controller (Jones, see abstract, disclosing about a method and system of managing host computing devices) comprising:
a processor (Jones, see figure 1); and
a memory configured with instructions that when executed by the processor (Jones, see figure 1), cause the network system controller to:
relay media content from an upstream media source to a target media destination through a first server (Jones, see figure 1 and column 3 lines 61-63, FIG. 1 is a block diagram illustrating an embodiment of interconnected network components 100, including multiple points-of-presence (“POPs”) 102);
receiving a request from a second server indicating that the target media destination responded with a first response to the media content through the second server (Jones, see column 3 lines 30-32, 40-47, With continued reference to the example, assume at some point, that one or more POPs become unavailable or unable to process additional packets. The router selects one path and forwards the packet along the path toward an available point-of-presence. On receiving the packet, the available point of presence selected will recognize that the packet was part of a communications session with a virtual IP address that was hosted in an unavailable point-of-presence. The available point-of-presence begins a new communications session using the same virtual IP address);
the second server generating a triggering event in response to receiving the first response (Jones, see column 3 lines 42-50, On receiving the packet, the available point of presence selected will recognize that the packet was part of a communications session with a virtual IP address that was hosted in an unavailable point-of-presence. The available point-of-presence begins a new communications session using the same virtual IP address. The new communications session can terminate when the unavailable point-of-presence becomes available again and the original communications session resumes);
the second server generating a request to a network routing control to respond to the triggering event (Jones, see column 7 lines 5-8, On receiving an advertisement from a router 104, the edge routing layer 106 can update its routing table 116 to reflect the announcements in the advertisement regarding the network addresses reachable through the router 104); and
the network routing control configuring the second server as a relay for the media content (Jones, see column 7 lines 9-12, In the illustrated embodiment, the edge routing layer receives advertisements from POPs A, B, and C 102 and, in turn, updates its routing table 116 to reflect the announcements in those advertisements).

Regarding claim 8, Jones teaches the network routing control comprising a network routing application (Jones, see column 2 lines 45-48, These advertisements are received by other routers on a network, which, in turn, use those advertisements to update their routing tables which can then influence network traffic).

Regarding claim 9, Jones teaches the network routing application implemented as a service (Jones, see column 1 lines 25-30, Some content providers attempt to facilitate the delivery of requested content through the utilization of a content delivery network (“CDN”) service provider. A CDN service provider typically maintains a number of computing devices in a communication network that can maintain content from various content providers).

Regarding claim 10, Jones teaches wherein configuring the second server as the relay for the media content comprises an exchange of server state information confined by a configured geographical distance limit (Jones, see column 1 lines 42-45, The computing systems can be located in a single geographic location or located in multiple, distinct geographic locations (e.g. interconnected via private or public communication networks)).

Regarding claim 11, Jones teaches further comprising network mapping functionality (Jones, see column 2 lines 45-48, These advertisements are received by other routers on a network, which, in turn, use those advertisements to update their routing tables which can then influence network traffic).

Regarding claim 12, Jones teaches the network mapping functionality configured to generate a network model using a machine learning system coupled to a real-time packet stream(Jones, see column 2 lines 45-48, These advertisements are received by other routers on a network, which, in turn, use those advertisements to update their routing tables which can then influence network traffic).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443